DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification and claims fail to teach how the 3 dimensional holographic image of a 3D scene that the computing unit is arranged for “receiving data describing a 3D scene” and producing a first complex amplitude array for a 2D image and producing a Z-map describing depths of the points of the 3D scene.  The specification does not teach explicitly that the complex amplitude array for a 2D image is calculated without including a depth information (i.e. Z-map description).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 10-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “transmitting a 2D image of the 3D scene” and the phrase “transmitting a Z-map” recited in claims 10 and the phrase “transmitting the first complex amplitude array and the Z-map” recited in claim 18 that are confusing and indefinite since it is not clear the “transmitting” is referring to what or is transmitting between what?  The scopes of the claims are confusing and indefinite.  
The phrase “adding a correction to the complex amplitude values … based on the specific depth value of the cross section” recited in claims 6 and 16 and the phrase “correcting the inverse-Fourier-transformed complex arrays according to the specific depth of each slice” recited in claim 20 is confusing since it is not clear what “correction” is referred here?  The image data are based on the depth information (i.e. specific depth value) it is not clear what “correction” is referred here concerning the “specific depth value”?  The scopes of the claims are confusing and indefinite.  
The phrase “flattening” recited in claim 13 is confusing since it is not clear “flattening” is referred to what?  

The phrase “the first complex amplitude” recited in claims 18 and 19 is confusing and indefinite since it lacks proper antecedent basis from its based claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent issued to Schwerdtner (PN. 7,636,184).
Schwerdtner teaches a method for transmitting and presenting data for producing a 3 dimensional (3D) holographic image for a 3D scene wherein the method is comprised of transmitting a 2D image of the 3D scene as viewed from a specific viewing position, (please see Figures 1 and 2), and transmitting and presenting depth information as the Z-map for describing depths of points of the 3D scene relative to the specific point, (please see column 4, lines 38-45).  

This reference has therefore anticipated the claims.  


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Schwerdtner (PN. 7,636,184) in view of the US patent application publication by Nam et al (US 2014/0211286 A1).
Schwerdtner teaches a method for producing a 3D (three-dimensional) holographic image of a 3D scene wherein the method is comprised of having a 2D (two-dimensional) image of a 3D scene as viewed from a specific point (Figures 3 and 5) and a depth information, constitutes as the Z-map, describing depths of points pf the 3D scene relative to the specific point, (please see column 4, lines 38-45).  The method further comprises of producing a complex 
This reference has met all the limitations of the claims.  Schwerdtner teaches that the 2D image for the 3D scene and the depth information may be generated by using computer, (please see columns 2, 4 and 9).  The calculation of the complex amplitude 2D array is also utilizing computer.   It however does not teach explicitly to utilize two computers with a first computer to have the 2D image and the Z-map and a second computer for receiving the 2D image and the Z-map to calculate the complex amplitude 2D array.  Nam et al in the same field of endeavor teaches an apparatus and method for generating computer generated digital hologram wherein a separated depth information pre-processor (100, Figure 1) is utilized to generate object scene information and depth information or Z-map and a second hologram generating unit (200) for calculating the hologram, (essentially includes the complex amplitude.  It would then have been obvious to one skilled in the art to apply the teachings of Nam et al to use two separating processing or computer to generate the 2D image of the 3D scene and the depth information and to calculate the computer generated hologram including the complex amplitude array the benefit of using two computers may increase the capacity of the memory spaces that may ease the calculation requirement.  
With regard to claims 2 and 3, Schwerdtner teaches that the 2D image may be on a plane which is perpendicular to a direction Z to the specific point, (please see Figure 1).  Since Schwerdtner teaches that the depth information of the 2D image may be also obtained, this 
With regard to claim 8, Schwerdtner in light of Nam teaches that the second computer may send the complex amplitude 2D array for producing the 3D holographic image of the 3D scene to the first computer, in the calculation iteration process.  
With regard to claim 9, Schwerdtner teaches that the complex amplitude 2D array is being loaded to spatial light modulator and by illuminating the spatial light modulator, the 3D holographic image of the 3D scene is produced, (please see column 12, line 45).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwerdtner and Nam et al as applied to claim 1 above, and further in view of the US patent application publication by Kroll et al (US 2010/0157399 A1).
The method for producing 3D holographic image of a 3D scene taught by Schwerdtner in combination with Nam as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 4, these references do not teach explicitly to add random phase to the complex amplitude 2D array.  Kroll et al in the same field of endeavor teaches a computer generated hologram wherein the calculation of the complex amplitude for generating the hologram including the step of adding random phase, (please see Figure 17) to the calculated complex amplitude or sub-hologram to reduce speckle (please see paragraph [0169]).  It would then have been obvious to one skilled in the art to apply the teachings of Kroll et al to modify the calculation method to also include adding random phase to the complex amplitude for the benefit of reducing unwanted speckle noise.  

Claims 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwerdtner and Nam et al as applied to claim 1 above, and further in view of the US patent application publication by Collings et al (US 2015/0286187 A1).
The method for producing 3D holographic image of a 3D scene taught by Schwerdtner in combination with Nam as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 5, Schwerdtner teaches that the second computer calculates and produces the complex amplitude 2D array by performing an inverse transformation (such as Fourier transformation) of the 2D image to produce an inverse-Fourier-transformed complex array, (please see column 10 and Figure 5).   Schwerdtner teaches that the calculation further includes the step of preforming Fourier transformation (first or second transformation, Figure 5) to produce a complex amplitude 2D array and the calculation steps are iteratively repeated until desired condition is reached, (please see Figure 5).  This reference however does not teach explicitly that the calculation step includes extracting and calculating phase component only.  Collings et al in the same field of endeavor teaches an apparatus and method for computer generating a hologram wherein the computer generation of the hologram may include the step of retaining only the phase component of the replay field, (which means to remove the amplitude of the replay field from the 2D image data, (please see Figure 1).  The phase only or the phase component of the complex array is then Fourier transformed to produce the complex amplitude 2D array.  The amplitude value is being replaced by desired or target amplitude, (please see Figure 1).  It would then have been obvious to apply the teachings of Collings et al to modify the iteration process to retain and compute phase component only of the complex amplitude to reduce the capacity of the calculation.  
.  

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Schwerdtner (PN. 7,636,184).
The method for transmitting data taught by Schwerdtner as described in claim 10 above has met all the limitations of the claims.  
With regard to claim 11, Schwerdtner teaches that the 2D image may be on a plane, which is perpendicular to a direction Z to the specific point, (please see Figure 1) and since the depth information of the 2D image may also be obtained, this means the 2D image do not need to be only on a single plane and may be on a curved surface including a spherical shell as desired to provide desired 3D scene.  
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwerdtner in view of the US patent application publication by Collings et al (US 2015/0286187 A1).
The method for transmitting data to produce 3D holographic image of a 3D scene taught by Schwerdtner as described in claim 10 above has met all the limitations of the claims.  
With regard to claims 13 and 14, Schwerdtner teaches that the second computer calculates and produces the complex amplitude 2D array by performing an inverse transformation (such as Fourier transformation) of the 2D image to produce an inverse-Fourier-transformed complex array, (please see column 10 and Figure 5).   Schwerdtner teaches that the calculation further includes the step of preforming Fourier transformation (first or second Collings et al in the same field of endeavor teaches an apparatus and method for computer generating a hologram wherein the computer generation of the hologram may include the step of retaining only the phase component of the replay field, (which means to remove the amplitude of the replay field from the 2D image data, (please see Figure 1).  The phase only or the phase component of the complex array is then Fourier transformed to produce the complex amplitude 2D array.  The amplitude value is being replaced by desired or target amplitude, (please see Figure 1).  It would then have been obvious to apply the teachings of Collings et al to modify the iteration process to retain and compute phase component only of the complex amplitude to reduce the capacity of the calculation.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwerdtner and Collings et al as applied to claim 13 above and further in view of the US patent application publication by Kroll et al (US 2010/0157399 A1).
The method for transmitting data to produce 3D holographic image of a 3D scene taught by Schwerdtner in combination with Collings et al as described in claim 13 above has met all the limitations of the claims.  
desired amplitude value at each point in the array corresponding to a desired amplitude at each point in the 2D image.  
These references however do not teach explicitly to add random phase to the complex amplitude 2D array.  Kroll et al in the same field of endeavor teaches a computer generated hologram wherein the calculation of the complex amplitude for generating the hologram including the step of adding random phase, (please see Figure 17) to the calculated complex amplitude or sub-hologram to reduce speckle (please see paragraph [0169]).  It would then have been obvious to one skilled in the art to apply the teachings of Kroll et al to modify the calculation method to also include adding random phase to the complex amplitude for the benefit of reducing unwanted speckle noise.  


Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Schwerdtner (PN. 7,636,184) in view of the US patent application publication by Nam et al (US 2014/0211286 A1).
Schwerdtner teaches a computing device for preparing data for producing a 3 dimensional (3D) holographic image of a 3D scene, the device is comprised of a component for reciting a 2D (two-dimensional) image of a 3D scene as viewed from a specific point (Figures 3 and 5) and a depth information, constitutes as the Z-map, describing depths of points of the 3D scene relative to the specific point, (please see column 4, lines 38-45).  The device further comprises of producing a complex amplitude 2D array for producing a 3D holographic image of the 3D scene, (please see Figures 2 and 5, and column 10).  Schwerdtner teaches that the 2D 
This reference has met all the limitations of the claims.  Schwerdtner teaches that the 2D image for the 3D scene and the depth information may be generated by using computer, (please see columns 2, 4 and 9).  The calculation of the complex amplitude 2D array is also utilizing computer.   It however does not teach explicitly to utilize two computers or computing units with a first computer to have the 2D image and the Z-map and a second computer for receiving the 2D image and the Z-map to calculate the complex amplitude 2D array.  Nam et al in the same field of endeavor teaches an apparatus and method for generating computer generated digital hologram wherein a separated depth information pre-processor (100, Figure 1) is utilized to generate object scene information and depth information or Z-map and a second hologram generating unit (200) for calculating the hologram, (essentially includes the complex amplitude.  It would then have been obvious to one skilled in the art to apply the teachings of Nam et al to use two separating processing or computing units to generate the 2D image of the 3D scene and the depth information and to calculate the computer generated hologram including the complex amplitude array the benefit of using two computers may increase the capacity of the memory spaces that may ease the calculation requirement.  
With regard to claim 18, as shown in Figure 1, certain transmitter is implicitly included for transmitting the first complex amplitude array and the Z-map.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwerdtner and Nam et al as applied to claim 17 above and further in view of the US patent application publication by Kroll et al (US 2010/0157399 A1).
The computing device for producing 3D holographic image of a 3D scene taught by Schwerdtner in combination with Nam et al as described in claim 17 above has met all the limitations of the claims.  
With regard to claim 19, these references do not teach explicitly to add random phase to the complex amplitude 2D array.  Kroll et al in the same field of endeavor teaches a computer generated hologram wherein the calculation of the complex amplitude for generating the hologram including the step of adding random phase, (please see Figure 17) to the calculated complex amplitude or sub-hologram to reduce speckle (please see paragraph [0169]).  It would then have been obvious to one skilled in the art to apply the teachings of Kroll et al to modify the calculation method to also include adding random phase to the complex amplitude for the benefit of reducing unwanted speckle noise.  This means the implicit transmitter is arranged to transmit only he phase values of the first complex amplitude array and Z-map in the iterative calculation steps.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872